Lupiano, J.,
dissents in part in a memorandum, as follows: I concur with the majority that the complaint should be dismissed including the fifth and sixth causes of action therein in their entirety. However, regarding the first four causes of action, I subscribe to Special Term’s observation that "the fact that a plenary action may have been improperly instituted instead of an article 78 proceeding is not a ground for dismissal, for the court may correct such an error (CPLR 103[c]).” Special Term did not abuse its discretion and properly acted in the interest of justice in. directing that plaintiffs shall serve a second amended complaint in the form of a CPLR article 78 proceeding seeking reinstatement and back pay. "Modern pleading rules are 'designed to focus attention on whether the pleader has a cause of action rather than on whether he has properly stated one’ (6 Carmody-Wait, 2d, NY Prac, § 38:19; see Kelly v Bank of Buffalo, 32 AD2d 875)” (Rovello v Orofino Realty Co., 40 NY2d 633, 636). Insofar as the majority would foreclose plaintiffs from repleading as thus directed by Special Term, I depart from their view.